I regret that I am not able to agree with a majority of the court in their disposition of this case, but on account of the fact that the court is on the eve of adjournment, I will not have time to express my views on the questions involved. I consider the questions presented in this case of great importance, calling for a construction of more than one provision of the Constitution of this State and affecting the form of our government.
I will reduce to writing my views for this dissent and file later on.
[The contemplated opinion presenting Mr. Justice Dibrell's views was not filed by him.] *Page 440